The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Unuchek et al (US 2021/0217919 A1) in view of “Waveguide-coupled Localized Excitons from an Atomic Monolayer Integrated on a Silicon Nitride Photonic Platform” by Peyskens et al, 21st European Conference of Integrated Optics, 2019 (hereinafter Peyskens), and further in view of “Strong light-matter coupling in two-dimensional atomic crystals” by Liu et al, Nature Photonics, 2014 (hereinafter Liu).
Regarding claim 1, Unuchek discloses (e.g., Figs. 1b, 1f, 2a, and 20a; Abstract; 0077 – 0102, 0114 – 0121, and 0150) an electro-optical converter 121 (identified in Fig. 2a and providing conversion/modulation between an applied voltage and optical intensity) and comprising: 
a first dielectric layer 109,111 (comprising SiO2 111 and BN (polymer) 109 in Fig. 2a; para. 0092 – 0096), wherein the first dielectric layer 109,111 is optically transparent; 
an optical input channel (“laser in” in Fig. 2a provides light from a light source 117; para. 0100) and an optical output channel (“light out” in Fig. 2a); 
a semiconducting layer 103,105 (MoS2 and WSe2) comprising at least one TMX layer, wherein TM is a transition metal selected from a group consisting of W, Mo, In and Re and X is selected from a group consisting of Se, Se2 and S2, wherein the semiconducting layer 103,105 has a first (bottom) surface and a second (top) surface, the first (bottom) surface being contiguous with the first dielectric layer 109,111 (the top surface of BN 109 contacts the bottom surface of 105);
a second dielectric layer 107 that is optically transparent and is contiguous with the second (top) surface of the semiconducting layer103,105 (the bottom surface of BN 107 contacts the top surface of 103, as seen in Fig. 2a; para. 0092 – 0096); 
an input electrical terminal TG3 and an output electrical terminal TG1 (para. 0098 and 0122).
While Figs. 1f and 2a show that the input and output electrical terminals TG1, TG3 are formed directly on the top surface of the second dielectric layer 107 and are each contiguous with the semiconducting layer 103,105, it would be obvious to a person ordinary skill in the art that the input and output electrical terminals TG1, TG3 can alternatively be at least partially embedded within the second dielectric layer 107, as a matter of a suitable/workable design choice. 
Unuchek does not teach that (a) the optical input channel and the optical output channel can each be provided by an optical waveguide, rather than a free-space beam and that (b) the structure can be sandwiched between two mirrors to form a cavity. However, Peyskens and Liu provide features (a) and (b) respectively. 
As for feature (a), Peyskens describes (Fig. 1a; Sections 1 and 2) an electro-optical converter (conversion/modulation between light and polaritons) comprising a semiconducting layer formed of WSe2 (same material as that in Unuchek) and an optical input channel (the top SiN waveguide for excitation, as identified in Fig. 1a) and an optical output channel (the bottom SiN waveguide for light collection, as identified in Fig. 1a), each channel implemented as an optical waveguide (SiN waveguide). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical input channel and the optical output channel in Unuchek can each be provided by an optical waveguide, in accordance with the teachings of Peyskens. The motivation for using optical waveguide is that they allow “easy integration with existing PICs (examiner’s note: photonic integrated circuits” (Section 1 of Peyskens).
As for feature (b), Liu describes (Fig. 1a – 1c; pp. 30 – 31) an electro-optical converter (conversion/modulation between light and polaritons) comprising a semiconducting layer formed of MoS2 (same material as that in Unuchek) that is sandwiched between two mirrors (each mirror formed by a DBR reflector). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the structure in Unuchek can be sandwiched between a first mirror and a second mirror, in accordance with the teachings of Liu, in order to form a microcavity that significantly improves/increases conversion efficiency (Abstract of Liu). 
In an elector-optical converter of the Unuchek – Peyskens – Liu combination, a first (bottom) mirror is the lowest element; a second (top) mirror is the topmost element, and both input and output waveguide extend along a first longitudinal direction which is parallel to the first mirror (and the top surface of BN 109).
In light of the foregoing analysis, the Unuchek – Peyskens – Liu combination teaches expressly or renders obvious all of the recited limitations. 
Regarding claim 2, the Unuchek – Peyskens – Liu combination renders obvious that the contemplated electro-optical converter can further comprise a first conductive layer disposed between the input electrical terminal and the semiconducting layer and a second conducive layer disposed between the output electrical terminal and the semiconducting layer, as a matter of suitable/workable design choices.  
Regarding claim 3, the Unuchek – Peyskens – Liu combination considers that the contemplates electro-optical converter can further comprise a gate TG2 (“control gate”) that is between the input electrical terminal TG3 and the output electrical TG1 (Fig. 2a).  
Regarding claim 4, the Unuchek – Peyskens – Liu combination renders obvious that the gate TG2 can also be at least partially embedded within the second dielectric layer 107 in full analogy with TG1 and TG3 (see the arguments for claim 1).  
Regarding claim 5, the Unuchek – Peyskens – Liu combination renders obvious that the contemplated electro-optical converter can further comprise a third dielectric layer disposed between, and contiguous with, the semiconducting layer and the gate, as a matter of suitable/workable design choices.   
Regarding claims 6 and 7, the Unuchek – Peyskens – Liu combination teaches expressly or renders obvious all of the recited limitations. 
Regarding claim 8, the Examiner takes official notice that the use of the recited materials is well-known in the art (including the art cited by Applicant in the IDS) for the same purpose (polariton-exciton excitation).
Regarding claim 9, the Unuchek – Peyskens – Liu combination considers that the semiconducting layer 103,105 can be less than 100 nm thick.  
Regarding claim 10, the Unuchek – Peyskens – Liu combination considers that the second (top) mirror is parallel to the first (bottom) mirror (according to Fig. 1c in Liu). 
Regarding claims 11 and 12, the Examiner takes official notice that the use of resonator cavities with slightly misaligned mirrors is well known in the art and would be obvious as a means for controlling the resonator finesse. 
Regarding claim 13, the Unuchek – Peyskens – Liu combination renders obvious that the optical input channel and the optical output channel can be separated by a gap of between 200 microns and 600 microns, comparable to a waveguide transverse size, as a matter of suitable/workable design choices (Section 2 of Peyskens). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0057354
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896